Exhibit 10.3

COMMON STOCK TRANSFER AGREEMENT

THIS COMMON STOCK TRANSFER AGREEMENT (this “Agreement”) is made as of this 31st
day of March, 2006, by and among Calando Pharmaceuticals Inc., a Delaware
corporation (the “Company”), Arrowhead Research Corporation, a Delaware
corporation (“Investor”), and those individuals set forth on Schedule A attached
hereto (each a “Stockholder” and collectively, the “Stockholders”). Capitalized
terms used herein which are not defined shall have the meanings ascribed to such
terms in the Series A Purchase Agreement (as defined below).

RECITALS

WHEREAS, the Company and Investor have entered into that certain Series A
Preferred Stock Purchase Agreement of even date herewith (the “Series A Purchase
Agreement”), pursuant to which Investor will purchase shares of the Company’s
Series A Preferred Stock;

WHEREAS, certain of the obligations of the parties to the Series A Purchase
Agreement are conditioned upon the execution and delivery of this Agreement;

WHEREAS, the Stockholders acquired their shares of the Company’s Common Stock
(“Common Stock”) pursuant to that certain Stock Purchase Agreement dated
February 10, 2005 between the Company and certain Stockholders, as amended by
that certain Amendment to Warrant and Stock Purchase Agreement dated
February 28, 2005 between the Company and the Mark E. Davis and Mary P. Davis
Living Trust Dated September 20, 1995, and as amended by that certain Amendment
to Warrant and Stock Purchase Agreement dated February 28, 2005 between the
Company and the John G. Petrovich and Rebecca J. Petrovich Revocable Trust Dated
August 31, 2000 (collectively, the “Purchase Agreements”). The Purchase
Agreements each contain a right of first refusal exercisable by the Company in
connection with any proposed transfer of the shares acquired pursuant to such
agreements (the “Refusal Rights”); and

WHEREAS, the parties to this Agreement have reached certain agreements and
understandings with respect to the sale and transfer of certain shares of Common
Stock now held by each Stockholder to Investor in exchange for cash and/or
Common Stock of Investor as further described below.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing and the promises and covenants
contained herein, the sufficiency of which is hereby acknowledged, all parties
hereto agree as follows:

A. TRANSFER OF SHARES

1. The Shares. Subject to the terms and conditions herein contained, the
Stockholders agree to transfer to the Investor at the Closing that number of
shares of Common Stock of the Company set forth opposite each Stockholder’s name
on Schedule A attached hereto (the “Calando Shares”), and Investor agrees to
purchase such Calando Shares at a purchase price equal to $2.00 per share (the
“Purchase Price”). The Purchase Price shall be payable as follows:

(a) For all Stockholders, one-third (1.3) of the Purchase Price shall be payable
in cash (by check or wire transfer) and two-thirds (2/3) of the Purchase Price
shall be payable in shares of Common Stock of Investor (“ARC Shares”).



--------------------------------------------------------------------------------

(b) For purposes of determining number of ARC Shares issuable as payment of
Purchase Price, an ARC Share shall be valued based on the average of the closing
prices of the Common Stock of Investor during the last ten trading days prior to
the Closing.

(c) The aggregate Purchase Price payable to each Stockholder and the form of
payment is set forth in Schedule A.

2. Closing. The transfer of the Calando Shares hereunder shall take place at the
offices of Dorsey & Whitney LLP, 38 Technology Drive, Irvine, California, 92618,
at 1:00 P.M. on March 31, 2006, or at such other time and place as the Company,
the Stockholders and Investor mutually agree upon orally or in writing (which
time and place are designated as the “Closing”). At the Closing, the
Stockholders shall deliver to Investor certificates representing the Calando
Shares duly endorsed for transfer, and Investor shall deliver to the
Stockholders the cash portion of the Purchase Price for such shares (by check or
wire transfer), and Investor shall concurrently authorize its transfer agent to
issue stock certificates registered in the name of each Stockholder receiving
ARC Shares, representing the number of ARC Shares such Stockholder is entitled
to receive as set forth on Schedule A hereto.

3. Transfer/Waiver. The Company hereby waives it Refusal Rights with respect to
the transfer of the Calando Shares to Investor and consents to such transfer,
and the Company hereby agrees that, notwithstanding any contrary provision in
the Purchase Agreements, the Calando Shares transferred to Investor shall no
longer be subject to the terms and conditions of such Purchase Agreements.
Nothing herein shall be deemed to be a waiver by the Company of the Refusal
Rights (or any other rights) it may have with respect to any other shares held
by any Stockholders pursuant to the Purchase Agreements or otherwise.

B. REPRESENTATIONS AND WARRANTIES OF INVESTOR

Investor hereby represents, warrants and covenants that:

1. Authorization. Investor has full power and authority to enter into this
Agreement, and such agreement constitutes its valid and legally binding
obligation, enforceable in accordance with its terms except (i) as limited by
applicable bankruptcy, insolvency, reorganization, moratorium and other laws of
general application affecting enforcement of creditors’ rights generally and
(ii) as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies.

2. Accredited Investor. Investor is an “accredited investor” within the meaning
of the SEC Rule 501 of Regulation D, as presently in effect.

 

2



--------------------------------------------------------------------------------

3. Restricted Securities. Investor understands that the Calando Shares it is
purchasing are characterized as “restricted securities” under the federal
securities laws inasmuch as they are being acquired in a transaction not
involving a public offering and that under such laws and applicable regulations
such Calando Shares may be resold without registration under the Securities Act
of 1933, as amended (the “Act”), only in certain limited circumstances. In the
absence of an effective registration statement covering the Calando Shares or an
available exemption from registration under the Act, the Calando Shares must be
held indefinitely.

4. Purchase for Own Account. The Calando Shares are being acquired for
investment for Investor’s own account, not as a nominee or agent, and not with a
view to the public resale or distribution thereof within the meaning of the Act.

5. Investment Experience. Investor understands that the purchase of the Calando
Shares involves substantial risk. Investor has experience as an investor in
securities of companies and acknowledges that (i) it can bear the economic risk
of its investment in the Calando Shares and can bear the risk of holding the
Calando Shares for an indefinite period of time and (ii) it has such knowledge,
sophistication and experience in financial or business matters that it is
capable of evaluating the merits and risks of this investment in the Calando
Shares and protecting its own interests in connection with this investment.

6. Legends. It is understood that the certificates evidencing the Calando Shares
may bear a legend in substantially the following form (in addition to any
legends required by applicable laws):

“These securities have not been registered under the Securities Act of 1933, as
amended. They may not be sold, offered for sale, pledged or hypothecated in the
absence of a registration statement in effect with respect to the securities
under such Act or an opinion of counsel satisfactory to the Company that such
registration is not required or unless sold pursuant to Rule 144 of such Act.”

7. ARC Shares. The ARC Shares will be, when issued in accordance with the terms
of this Agreement, duly authorized, validly issued, fully paid and
non-assessable shares.

C. REPRESENTATIONS AND WARRANTIES OF THE STOCKHOLDERS

Each Stockholder hereby represents, warrants and covenants that:

1. Authorization. Stockholder has full power and authority to enter into this
Agreement, and such agreement constitutes its valid and legally binding
obligation, enforceable in accordance with its terms except (i) as limited by
applicable bankruptcy, insolvency, reorganization, moratorium and other laws of
general application affecting enforcement of creditors’ rights generally and
(ii) as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies.

2. Ownership of the Shares. Such Stockholder is the sole owner of the Calando
Shares it is selling pursuant to this Agreement and has full power and authority
to convey such shares free and clear of all liens, encumbrances, restrictions
and claims of every

 

3



--------------------------------------------------------------------------------

kind and, upon delivery of and payment for such shares as herein provided,
Investor will acquire good and valid title thereto, free and clear of all liens,
encumbrances, restrictions and claims of every kind. Except as provided in any
applicable Purchase Agreement, there is no outstanding subscription, warrant,
call, commitment, option or other agreement or right of any kind to purchase or
otherwise to receive or acquire from Stockholder any interest in such Calando
Shares.

3. Accredited Investor. Stockholder is an “accredited investor” within the
meaning of SEC Rule 501 of Regulation D, as presently in effect.

4. Purchase for Own Account. The ARC Shares are being acquired for investment
for such Stockholder’s own account, not as a nominee or agent, and not with a
view to the public resale or distribution thereof within the meaning of the Act.

5. Investment Experience. Such Stockholder understands that the purchase of the
ARC Shares involves substantial risk. Such Stockholder has experience as an
investor in securities of companies and acknowledges that (i) it can bear the
economic risk of its investment in the ARC Shares and can bear the risk of
holding the ARC Shares for an indefinite period of time and (ii) it has such
knowledge, sophistication and experience in financial or business matters that
it is capable of evaluating the merits and risks of this investment in the ARC
Shares and protecting its own interests in connection with this investment.

6. Reliance Upon Stockholder’s Representations. The Stockholder understands and
acknowledges that the offer, issuance and sale of the ARC Shares to it will not
be registered under the Securities Act on the ground that such offer, issuance
and sale will be exempt from registration under the Securities Act pursuant to
Regulation D thereunder and Section 4(2) thereof, and that Investor’s reliance
on such exemption is based on the accuracy and truthfulness of each
Stockholder’s representations set forth herein.

7. Receipt of Information. Stockholder acknowledges it has received from
Investor or obtained independently, and has carefully reviewed, copies of the
SEC Documents. Stockholder has had an opportunity to ask questions and receive
answers from Investor regarding the terms and conditions of the issuance and
sale of the ARC Shares and the business, properties, prospects and financial
condition of Investor and to obtain any additional information requested and has
received and considered all information it deems relevant to make an informed
decision to purchase the ARC Shares. The “SEC Documents” consist of Form 10-KSB
for the fiscal year ended September 30, 2005, Form 10-Q for the quarterly period
ended December 31, 2005, Form 8-K filed as of January 18, 2006, Form 8-K filed
as of January 24, 2006, Form 8-K filed as of February 28, 2006 and Schedule 14A
filed as of January 18, 2006. Stockholder further represents that it has had an
opportunity to ask questions and receive answers from the Company regarding the
business, properties, prospects and financial condition of the Company and to
obtain any additional information requested and has received and considered all
information it deems relevant to make an informed decision to sell its Calando
Shares.

8. Restricted Securities. Stockholder understands that the ARC Shares it is
purchasing are characterized as “restricted securities” under the federal
securities laws inasmuch as they are being acquired from Investor in a
transaction not involving a public offering and that

 

4



--------------------------------------------------------------------------------

under such laws and applicable regulations such ARC Shares may be resold without
registration under the Act only in certain limited circumstances. In the absence
of an effective registration statement covering the ARC Shares or an available
exemption from registration under the Act, the ARC Shares must be held
indefinitely. In addition, Stockholder agrees that Investor may place stop
transfer orders with its transfer agents with respect to such certificates in
order to implement the restrictions on transfer set forth in this Agreement.

9. Legends. It is understood that the certificates evidencing the ARC Shares may
bear a legend in substantially the following form (in addition to any legends
required by applicable laws):

“These securities have not been registered under the Securities Act of 1933, as
amended. They may not be sold, offered for sale, pledged or hypothecated in the
absence of a registration statement in effect with respect to the securities
under such Act or an opinion of counsel satisfactory to the Company that such
registration is not required or unless sold pursuant to Rule 144 of such Act.”

10. Tax Advisors. Stockholder has reviewed with Stockholder’s own tax advisors
the federal, state and local tax consequences of the sale of Calando Shares for
cash and/or ARC Shares pursuant to this Agreement, and the transactions
contemplated by this Agreement. Stockholder is relying solely on such advisors
and not on any statements or representations of Investor, the Company or any of
their agents and understands that Stockholder (and not Investor or the Company)
shall be responsible for its own tax liability that may arise as a result of the
sale of Calando Shares and the transactions contemplated by this Agreement.
Stockholder represents that it has never been notified by the Internal Revenue
Service that it is subject to 20% backup withholding.

11. Stockholder Counsel. Stockholder acknowledges that Stockholder has had the
opportunity to review this Agreement, the exhibits and the schedules attached
hereto and the transactions contemplated by this Agreement with Stockholder’s
own legal counsel. Stockholder is relying solely on Stockholder’s legal counsel
and not on any statements or representations of the Company, Investor or their
agents or counsel for legal advice with respect to the sale of Calando Shares or
the transactions contemplated by this Agreement.

D. PIGGY-BACK REGISTRATION RIGHTS

1. Arrowhead Registration. If Investor proposes to register (including for this
purpose a registration effected by Investor for stockholders other than the
Stockholders) any of its common stock under the Act in connection with the
public offering of such securities solely for cash (other than a registration
statement relating either to the sale of securities to employees of Investor
pursuant to a stock option, stock purchase or similar plan or an SEC Rule 145
transaction, a registration on any form which does not include substantially the
same information as would be required to be included in a registration statement
covering the sale of the Registrable Securities or a registration in which the
only common stock being registered is common stock issuable upon conversion of
debt securities which are also being registered), Investor shall, at such time,
promptly give each Stockholder written notice of such registration. Upon the
written request of each Stockholder given within twenty (20) days after mailing
of such

 

5



--------------------------------------------------------------------------------

notice by Investor, Investor shall, subject to the provisions of Section D.3,
cause to be registered under the Act all of the Registrable Securities that each
such Stockholder has requested to be registered. Investor shall have the right
to terminate or withdraw any registration initiated by it under this Section D.1
prior to the effectiveness of such registration whether or not any Stockholder
has elected to include securities in such registration. For purposes hereof,
“Registrable Securities” means the ARC Shares issued to the Stockholders
pursuant to this Agreement and any common stock of Investor issued as a dividend
or other distribution with respect to, or in exchange for or in replacement of
such ARC Shares.

2. Expenses of Registration. Investor shall bear and pay all expenses incurred
in connection with any registration, filing or qualification of Registrable
Securities with respect to the registrations pursuant to Section D.1 hereof,
including (without limitation) all registration, filing, and qualification fees,
printers and accounting fees relating or apportionable thereto and the fees and
disbursements (not to exceed $5,000) of one counsel for the selling Stockholders
selected by them, but excluding underwriting discounts and commissions relating
to the Registrable Securities.

3. Underwriting Requirements. In connection with any offering involving an
underwriting of shares of Investor’s capital stock pursuant to Section D.1,
Investor shall not be required to include any of the Stockholders’ securities in
such underwriting unless they accept the terms of the underwriting as agreed
upon between Investor and its underwriters, and then only in such quantity as
the underwriters determine in their sole discretion will not jeopardize the
success of the offering by Investor, subject to the limitations set forth below.
If the total number of securities, including Registrable Securities, requested
by stockholders to be included in such offering exceeds the amount of securities
to be sold other than by Investor that the underwriters determine in their
reasonable discretion is compatible with the success of the offering, then
Investor shall be required to include in the offering only that number of such
securities, including Registrable Securities, which the underwriters and
Investor determine in their sole discretion will not jeopardize the success of
the offering. In no event shall any Registrable Securities be excluded from such
offering unless all other stockholders’ securities have been first excluded. In
the event that the underwriters determine that less than all of the Registrable
Securities requested to be registered can be included in such offering, then the
Registrable Securities that are included in such offering shall be apportioned
pro rata among the selling Stockholders based on the number of Registrable
Securities held by all selling Stockholders or in such other proportions as all
selling Stockholders shall mutually be agree. Notwithstanding the foregoing, in
no event shall the amount of securities of the selling Stockholders included in
the offering be reduced below twenty percent (20%) of the total amount of
securities included in such offering. For purposes of the preceding
parenthetical concerning apportionment, for any selling stockholder which is a
Stockholder of Registrable Securities and which is an investment fund,
partnership, limited liability company or corporation, the partners, members,
retired partners, retired members, stockholders and affiliates of such
Stockholder, or the estates and family members of any such partners, retired
partners, members and retired members and any trusts for the benefit of any of
the foregoing persons shall be deemed to be a single “selling Stockholder”, and
any pro-rata reduction with respect to such “selling Stockholder” shall be based
upon the aggregate amount of shares carrying registration rights owned by all
entities and individuals included in such “selling Stockholder,” as defined in
this sentence.

 

6



--------------------------------------------------------------------------------

4. Termination of Registration Rights. The right of any Stockholder to exercise
any right provided for in this Section D, including the right to request
inclusion in a registration, shall terminate on such date as all shares of
Registrable Securities held by such Stockholder may immediately be sold under
Rule 144 during any 90-day period.

E. MISCELLANEOUS PROVISIONS

1. Successors and Assigns. Except as otherwise provided herein, the terms and
conditions of this Agreement shall inure to the benefit of and be binding upon
the respective successors and assigns of the parties. Nothing in this Agreement,
express or implied, is intended to confer upon any party, other than the parties
hereto or their respective successors and assigns, any rights, remedies,
obligations or liabilities under or by reason of this Agreement, except as
expressly provided in this Agreement.

2. Governing Law. This Agreement shall be governed by and construed under the
laws of the State of California as applied to agreements among California
residents entered into and to be performed entirely within California.

3. Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.

4. Notices. All notices required or permitted hereunder shall be in writing and
shall be deemed effectively given: (i) upon personal delivery to the party to be
notified, (ii) when sent by confirmed telex or facsimile if sent during normal
business hours of the recipient, if not, then on the next business day;
(iii) five days after having been sent by registered or certified mail, return
receipt requested, postage prepaid; or (iv) one day after deposit with a
nationally recognized overnight courier, specifying next day delivery, with
written verification of receipt. All communications shall be sent to the address
as set forth on the signature page hereof or at such other address as such party
may designate by ten days’ advance written notice to the other parties hereto.

5. Amendments and Waivers. Any term of this Agreement may be amended and the
observance of any term of this Agreement may be waived (either generally or in a
particular instance and either retroactively or prospectively), only with the
written consent of the Company, Investor and the Stockholders. Any amendment or
waiver effected in accordance with this Section E.5 shall be binding upon each
holder of any securities purchased under this Agreement at the time outstanding
(including securities into which such securities are convertible), each future
holder of all such securities and the Company.

6. Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, such provision shall be excluded from this
Agreement and the balance of the Agreement shall be interpreted as if such
provision were so excluded and shall be enforceable in accordance with its
terms.

7. Entire Agreement. This Agreement and the documents referred to herein
constitute the entire agreement among the parties and no party shall be liable
or bound to any

 

7



--------------------------------------------------------------------------------

other party in any manner by any warranties, representations or covenants except
as specifically set forth herein or therein.

8. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

[SIGNATURE PAGES FOLLOW]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

COMPANY:

CALANDO PHARMACEUTICALS INC.

a Delaware corporation

By:

 

/s/ JOHN PETROVICH

 

John G. Petrovich

Chief Executive Officer

 

Address:

 

1710 Flower Avenue, Suite #100

Duarte, CA 91010

Fax No. (626) 305-9094

 

INVESTOR:

ARROWHEAD RESEARCH CORPORATION

a Delaware corporation

By:

 

/s/ LEON EKCHIAN

 

Leon Ekchian

President

 

Address:

 

201 South Lake Avenue, Suite 703

Pasadena, CA 91101

Fax No. (626) 792-5554

[SIGNATURE PAGE TO COMMON STOCK TRANSFER AGREEMENT]



--------------------------------------------------------------------------------

STOCKHOLDERS:

/s/ MARK DAVIS

MARK E. DAVIS

/s/ JOHN G. PETROVICH

JOHN G. PETROVICH

/s/ JOHN ROSSI

JOHN ROSSI



--------------------------------------------------------------------------------

SCHEDULE A

SCHEDULE OF STOCKHOLDERS

 

STOCKHOLDER    CALANDO
SHARES SOLD   

PURCHASE PRICE

(CASH)

  

PURCHASE PRICE

(ARC SHARES)*

Mark E. Davis    628,000    $ 418,667    $ 837,333 John G. Petrovich    60,000
   $ 40,000    $ 80,000 John Rossi    120,000    $ 80,000    $ 160,000

 

* For purposes of determining number of ARC Shares issuable as payment of
Purchase Price, an ARC Share shall be valued based on the average of the closing
prices of the Common Stock of Arrowhead Research Corporation during the last ten
trading days prior to the Closing.

 

2